Citation Nr: 0509902	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  98-06 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder 
and, if so, whether the reopened claim should be granted.  

(The issue of entitlement to service connection for a right 
shoulder disorder will be addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran had verified honorable active military service 
from November 1990 to September 1991.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by a Department 
of Veterans Affairs (VA) Regional Office (RO).  The case was 
remanded by the Board for additional development in January 
1999.  In August 1998 and June 2003, Travel Board hearings 
were held before Veterans Law Judges who were designated by 
the Chairman to conduct the hearings pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) (the first two signatories below).

While the Board regrets the additional delay in the 
adjudication of this aspect of the appeal, the issue of 
entitlement to service connection for PTSD must be remanded 
again, and this issue will be addressed in the Remand portion 
of the decision.  This decision will reopen the claim for 
service connection for a skin disability, but the matter of 
whether this claim may be granted must be deferred pending 
the resolution of the claim for service connection for PTSD.  
In this regard, there is medical evidence of record 
suggesting an etiologic link between a skin disability and a 
psychiatric disability, thereby potentially warranting a 
grant of service connection for a skin disability on a 
"secondary" basis, in the event service connection for a 
psychiatric disorder should ultimately be granted.  



FINDINGS OF FACT

1.  Service connection for a skin disability was denied by a 
November 1995 rating decision, as to which the veteran was 
notified in that same month; that was the last final rating 
decision denying the claim for service connection for a skin 
disability on any basis.   

2.  The evidence added to the record since the November 1995 
rating decision regarding service connection for a skin 
disability bears directly and substantially upon this issue 
and, in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin disability.  


CONCLUSION OF LAW

The November 1995 rating decision denying service connection 
for a skin disability was final, but the claim is now 
reopened.  38 U.S.C.A. § 7105(c) (West 1991 & West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1995 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  In view of the favorable disposition 
to the veteran which will result from the reopening of the 
claim for service connection for a skin disability below, no 
further notice or development is necessary in order to comply 
with the VCAA with respect to this aspect of the veteran's 
appeal. 


II.  Legal Criteria/Analysis

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured."   38 
U.S.C.A. § 5108; see 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. § 3.156(a) (2001).  The Board notes that the standard 
for materiality set forth in 38 C.F.R. § 3.156(a) was 
amended, effective on August 29, 2001, but that the 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, pending prior to that date.  
See 38 C.F.R. § 3.156(a) (2002).  In order to satisfy the 
applicable requirement, the evidence "must be both new and 
material."  Smith v. West, 12 Vet. App. 312, 314 (1999).

New evidence is evidence "not previously submitted to agency 
decision makers . . .  [that] is neither cumulative nor 
redundant."  38 C.F.R. § 3.156(a) (2001); see Smith, supra 
(if evidence was not in record at time of final disallowance 
of claim and is not cumulative of other evidence in record, 
it is new); see also Elkins v. West, 12 Vet. App. 209, 216 
(1999) (en banc).

New evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed.Cir.1998) (materiality requirement of 38 
C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Applying these criteria to the veteran's claim, the Board 
notes initially that service connection for a skin disability 
was denied by a November 1995 rating decision, and the 
veteran was so notified in that month.  That is the last 
final rating decision denying the claim for service 
connection for a skin disability on any basis.  Because the 
veteran did not initiate an appeal as to that rating decision 
within one year of receiving notification, the Board finds 
that, under law, the November 1995 rating decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. 
§§  3.104, 20.302, 20.1103 (1995 & 2004).
 
Based upon a review of the record added since the November 
1995 rating decision, the Board finds that the veteran has 
submitted evidence that bears directly and substantially upon 
the specific matter under consideration, and in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a skin disability.

In particular, the Board finds an opinion following an August 
2002 VA examination that the veteran's skin lesions resulting 
from neurodermatitis "may be related to the stress he had at 
the war," to be material, as it is evidence which was not 
previously of record which tends to demonstrate a connection 
between a skin disorder and the rigors of service, 
particularly given the report from the U.S. Armed Services 
Center for Unit Records Research (CURR) dated in December 
1999 which documents that the veteran's military service in 
the Persian Gulf region included exposure to daily SCUD 
attacks.

Accordingly, the claim for service connection for a skin 
disorder may be reopened.



ORDER

New and material evidence having been submitted, the claim 
for service connection for a skin disorder is reopened. 

REMAND

Review of the record reflects that the RO has not issued an 
evidence development letter specific to the issue of 
entitlement to service connection for PTSD that complies with 
the notice requirements of the VCAA.  Additionally, the 
evidence development letter in the record regarding the issue 
of entitlement to service connection for a skin disorder, 
dated August 13, 2002, provided inadequate VCAA notice, as it 
failed to notify the veteran of the divisions of 
responsibility between him and VA to furnish the necessary 
information and evidence, and also failed to ask him to 
submit any additional evidence, pertinent to his claim, that 
he may have in his possession.  The RO will be requested to 
issue VCAA-compliant letters for both issues upon remand.  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This remand will also afford the veteran one more opportunity 
to attend a VA psychiatric examination as requested by the 
Board in its January 1999 remand.  The veteran failed to 
report to such an examination when it was scheduled for him 
on August 27, 2002.  Should the veteran again fail to report 
to such an examination, the adjudication of the claim for 
service connection for PTSD must be based upon a review of 
the evidence that is of record, and thus a failure to report 
by the veteran would deprive the RO and the Board of current, 
material evidence.  See 38 C.F.R. § 3.655.

In this regard, the Board notes that, while the record 
reveals clinical reports reflecting diagnoses of PTSD, there 
is a question as to whether that diagnosis is currently 
valid, and whether it comports with the criteria specified in 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994), of the American Psychiatric Association (DSM-
IV), as required by 38 C.F.R. § 4.125.  For example, there is 
no clinical report noting a diagnosis of PTSD of record since 
May 1999.  Moreover, extensive psychiatric evaluations 
conducted since May 1999 through early 2003, including some 
on an inpatient basis, reflect such diagnoses as anxiety; 
substance use disorder; and depressive disorder, not 
otherwise specified, with psychotic features, but do not 
reflect a diagnosis of PTSD, or even the type of 
symptomatology commonly known to be associated with that 
disorder.

As a result, the veteran is hereby informed that his 
appearance at the examination scheduled herein is critical to 
his appeal.  The U.S. Court of Appeals for Veterans Claims 
has held that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  It is the veteran's 
responsibility to make himself available for VA examinations 
ordered to assist him in producing evidence which might be 
sufficient to substantiate his claim for service-connected 
disability compensation.  It would be unreasonable to place a 
burden upon VA to turn up heaven and earth in an attempt to 
secure further cooperation from the claimant.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran 
when further action is required on his part. 

1.  The RO should furnish the veteran a 
development letter addressing the issues of 
entitlement to service connection for a skin 
disorder and a psychiatric disorder, to 
include PTSD, consistent with the notice 
requirements of the VCAA and all subsequent 
interpretative authority, and otherwise 
insure that the notification and development 
action required by the VCAA is fully complied 
with and satisfied.  This should include 
notifying the veteran of the divisions of 
responsibility between him and VA to furnish 
the necessary information and evidence in 
support of his service connection claims, and 
asking him to submit any additional evidence, 
pertinent to his claims, that he may have in 
his possession, to include any records 
documenting a current diagnosis of PTSD.   

2.  The RO should make arrangements one more 
time for the veteran to be examined by a VA 
psychiatrist(s) experienced in evaluating 
PTSD to, based upon review of the pertinent 
clinical evidence and examination of the 
veteran, determine the diagnoses of any 
psychiatric disorder(s) that are present.  
The claims file must be made available to the 
examiner for review in conjunction with the 
examination.  The diagnoses should conform to 
the psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  In making the 
determinations below, the examiner(s) are to 
presume that the in-service stressor of 
exposure to SCUD missile attacks in service 
actually occurred.   

a.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the veteran 
currently suffers from PTSD, or whether 
the presence of PTSD is unlikely (i.e., 
less than a 50-50 probability).  In so 
doing, the examiner should elicit as 
much detail as possible from the veteran 
as to his memories, nightmares, 
flashbacks, etc., arising from any in-
service stressors.   Then, the examiner 
should consider whether exposure to SCUD 
attacks in service was sufficient to 
have caused any of his current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
this in-service stressor, as opposed to 
other possible stressors outside 
service.  

b.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

c.  If the veteran is not found to have 
PTSD, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any other 
psychiatric disability currently shown 
was incurred in or aggravated by 
military service, or whether such an 
etiology as to any current psychiatric 
disability is unlikely (i.e., less than 
a 50-50 probability).

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.  

3.  Following the completion to the extent 
possible of the development requested above, 
the RO should readjudicate the claims for 
service connection for a psychiatric 
disorder, to include PTSD, and entitlement to 
service connection for a skin disorder, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  Should 
service connection for a psychiatric 
disability be granted, the adjudication of 
the claim for service connection for a skin 
disability should include entitlement to 
"secondary' service connection pursuant to 
38 C.F.R. § 3.310.  If the decision with 
respect to either of these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including any additional evidence obtained as 
a result of the development requested above.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________			_________________________
    ANDREW J. MULLEN				     ROBINSON ACOSTA
       Veterans Law Judge				  Acting Veterans Law 
Judge
  Board of Veterans' Appeals			  Board of Veterans' 
Appeals


_________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



